Citation Nr: 1124791	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  07-35 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether the reduction of the rating for internal derangement of the right knee from 20 percent to 10 percent, effective August 1, 2007, was proper.  

2.  Entitlement to an increased rating for internal derangement of the right knee, currently rated 10 percent.  

3.  Whether the reduction of the rating for left knee degenerative arthritis from 20 percent to noncompensable, effective August 1, 2007, was proper.  

4.  Entitlement to a compensable rating for left knee degenerative arthritis prior to April 29, 2008.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Harryman, Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to September 1990 and from January 1991 to January 1992.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  


REMAND

Service connection for postoperative residuals of a left anterior cruciate ligament reconstruction was granted by an August 1996 rating decision and a noncompensable evaluation was assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5257, effective in March 1996; a December 2003 rating decision subsequently increased the rating to 20 percent.  In an August 2005 rating decision, the RO recharacterized the Veteran's left knee disability as degenerative arthritis and assigned a separate 10 percent evaluation for decreased range of motion due to degenerative arthritis of the left knee under Diagnostic Code 5010-5260, effective May 26, 2005.  The August 2005 rating decision also assigned a temporary total disability rating for convalescence, effective from May 26, 2005.  The temporary total rating was eventually extended through November 30, 2005, followed by resumption of a 20 percent rating under Diagnostic Code 5258.  

A rating decision in July 2004 granted service connection for ligament and meniscal dysfunction of the right knee and assigned a 10 percent rating, effective May 29, 2003.  An August 2005 rating decision recharacterized the disability as internal derangement of the right knee.  In a February 2006 rating decision, the RO assigned a temporary total disability rating for convalescence for the right knee disability, effective January 17, 2006, which was extended through July 31, 2006; a 20 percent rating was assigned, effective August 1, 2006.  

In an October 2006 rating decision, the RO proposed to reduce the 20 percent rating under Diagnostic Code 5258 for degenerative arthritis of the left knee to a noncompensable evaluation.  The RO also proposed to reduce the 20 percent rating for internal derangement of the right knee to a 10 percent evaluation under Diagnostic Code 5258.  In a May 2007 rating decision, the RO effectuated the proposed reductions, assigning a 10 percent evaluation for the service-connected right knee disability and a noncompensable rating for degenerative arthritis of the left knee, effective August 1, 2007.  The Veteran disagreed with the reduced ratings and this appeal ensued.  In his substantive appeal, received in November 2007, the Veteran stated that there had been more deterioration in both of his knees, indicating a desire for an increase in the currently assigned ratings.  

The record also shows that the Veteran underwent a total left knee arthroplasty in April 2008.  A rating decision in July 2008 assigned a temporary total disability rating, effective April 29, 2008, followed by a 100 percent schedular rating pursuant to Diagnostic Code 5055, effective June 1, 2008.  The July 2008 rating decision also assigned a 30 percent rating for the Veteran's left knee disability, effective June 1, 2009.  The claims file does not contain any treatment records for either of the Veteran's knees dated after June 2008, and he has not been afforded an examination to determine the current severity of his left knee disability since the knee replacement.  Moreover, the last examination of the Veteran's right knee was in October 2006, almost five years ago.  He has indicated that his knees have worsened.  

Therefore, the Veteran must be afforded an examination of his knees to determine the current severity of his bilateral knee disabilities.  

Accordingly, the case is remanded for the following actions:  

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence, to include the names and addresses of all health providers who have evaluated or treated him for his knees since October 2006.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  After all requested records have been received, the Veteran must be afforded a VA examination to determine the nature and severity of his bilateral knee disabilities.  All pertinent symptomatology and clinical findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file must be made available to and be reviewed by the examiner in conjunction with the requested study.  All indicated tests and studies, to include active range of motion testing of both knees, expressed in degrees, with standard ranges provided for comparison purposes, must be accomplished with the use of a goniometer.  If pain is present on any motion, the Veteran must be instructed to indicate to the examiner at what degree the pain begins, and the examiner must report this finding.  

The examiner must address whether there is any weakened movement, incoordination, excess fatigability, or pain on movement as a result of the Veteran's service-connected knee disabilities after repetitions of the range of motion tests.  The functional impairment due to weakened movement, incoordination, excess fatigability, or pain on movement must, if feasible, be assessed in terms of additional degrees of limitation of motion of the knees.  With respect to any subjective complaints of pain, the examiner must comment on whether pain is visibly manifested on movement of the knee, the presence and degree of, or absence of, muscle atrophy attributable to the service-connected knee disabilities, the presence or absence of changes in condition of the skin indicative of disuse due to the service-connected knee disabilities, and the presence or absence of any other objective manifestation that would demonstrate disuse or functional impairment due to pain attributable to the service-connected knee disabilities. The examiner must also indicate whether there is any recurrent subluxation or lateral instability of the Veteran's knees, and if so, whether it is slight, moderate, or severe.

A complete rationale for all opinions must be provided.  If the examiner cannot provide any requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The report must be typed.  

3.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After the above development has been completed, the Veteran's claims must be readjudicated.  If the claims on appeal remain denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


